 1                                                                 The Honorable Barbara J. Rothstein
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                           UNITED STATES DISTRICT COURT
13                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15
16   NAVIGATORS SPECIALTY INSURANCE                     NO. 18-cv-01514-BJR
17   COMPANY,
18                                                      STIPULATION AND ORDER
19                      Plaintiff,                      EXTENDING ANSWER DEADLINE
20
21           v.
22
23   DOUBLE DOWN INTERACTIVE, LLC,
24
25                      Defendant.
26
27
28
29                                           STIPULATION
30
31          The parties, by and through their counsel of record, hereby stipulate and agree that the
32
33   deadline for Defendant Double Down Interactive, LLC to answer Plaintiff’s Complaint for
34
35   Declaratory Relief is Wednesday, November 28, 2018.
36
37          The parties hereto respectfully request that the Court enter the below Proposed Order.
38
39
40
41
42
43
44
45


     STIPULATION AND ORDER EXTENDING ANSWER                          GORDON      600 University Street
     DEADLINE - 1                                                     TILDEN     Suite 2915
     No. 18-cv-01514-BJR                                             THOMAS      Seattle, WA 98101
                                                                    CORDELL      206.467.6477
 1         DATED this 29th day of October, 2018.
 2
 3                                       GORDON TILDEN THOMAS & CORDELL LLP
 4                                       Attorneys for Defendant Double Down Interactive,
 5                                       LLC
 6
 7                                       By    s/ Franklin D. Cordell
 8                                            Franklin D. Cordell, WSBA #26392
 9                                            Guin Becker Bogusz, WSBA #52937
10                                            600 University Street, Suite 2915
11                                            Seattle, Washington 98101
12                                            206.467.6477
13                                            fcordell@gordontilden.com
14                                            gbogusz@gordontilden.com
15
16         DATED this 29th day of October, 2018.
17
18                                       COZEN O'CONNOR
19                                       Attorneys for Plaintiff
20
21                                       By     s/ Jonathan Toren
22                                            Jonathan Toren, WSBA #46896
23                                            999 Third Avenue, Suite 1900
24                                            Seattle, WA 98104
25                                            206.340.1000
26                                            jtoren@cozen.com
27
28
29                                            Angelo G. Savino, Admitted Pro Hac Vice
30                                            45 Broadway, Suite 1600
31                                            New York, NY 10006
32                                            212.908.1248
33                                            asavino@cozen.com
34
35
36
37
38
39
40
41
42
43
44
45


     STIPULATION AND ORDER EXTENDING ANSWER                    GORDON    600 University Street
     DEADLINE - 2                                               TILDEN   Suite 2915
     No. 18-cv-01514-BJR                                       THOMAS    Seattle, WA 98101
                                                              CORDELL    206.467.6477
 1                                              ORDER
 2
 3          For good cause shown and based on the above Stipulation of the parties hereto, the Court
 4
 5   orders as follows:
 6
 7      1. The deadline for Defendant Double Down Interactive, LLC to answer the complaint is
 8
 9          Wednesday, November 28, 2018.
10
11          DATED: This 2nd day of November, 2018.
12
13
14
15
16
17
18
19
                                                        A
                                                        Barbara Jacobs Rothstein
20                                                      U.S. District Court Judge
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     STIPULATION AND ORDER EXTENDING ANSWER                        GORDON     600 University Street
     DEADLINE - 3                                                   TILDEN    Suite 2915
     No. 18-cv-01514-BJR                                           THOMAS     Seattle, WA 98101
                                                                  CORDELL     206.467.6477
